Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”), effective as of June 17, 2013, is
entered into by and between Augme Technologies, Inc., and its wholly-owned
subsidiaries, a Delaware corporation (the "Employer” or the “Company”), and
Douglas Stovall (the “Employee”).


WITNESSETH:


WHEREAS, Employer is engaged in the interactive media technology business and
related businesses, including but not limited to internet and mobile
communications, advertising services, hardware and software development and
sales, and information technology, and conducts research, experimentation,
development, and exploitation of related technologies and engages in other
businesses; and


WHEREAS, Employer desires to employ Employee to serve as Chief Operating Officer
of the Company, and Employee desires to be employed by Employer in such capacity
pursuant to the terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:
 
            1.           EMPLOYMENT: DUTIES AND RESPONSIBILITIES


Employer hereby employs Employee as Chief Operating Officer of the
Company.  Subject at all times to the direction of the Chief Executive Officer,
Employee shall have direct responsibilities over the day to day operations of
the Company including, sales, marketing, engineering, operational budgeting,
cost analysis, and executing the policies of the Chief Executive
Officer.  Employee’s job site shall be in the Kirkland, WA area.  Employee shall
serve, by mutual consent, in such other positions and offices of the Employer
and its affiliates, if requested by the Chief Executive Officer, without any
additional compensation.


Employee shall confer with the Board of Directors and other officers of the
Company regarding ideas and proposals with respect to the overall direction and
operation of the Company.
 
            2.           FULL TIME EMPLOYMENT


Employee hereby accepts employment by Employer, upon the terms and conditions
contained herein, and agrees that during the term of this Agreement the Employee
shall devote substantially all of his business time, attention, and energies to
the business of the Employer. Employee, during the term of this Agreement, will
not perform any services for any other business entity, whether such entity
conducts a business which is competitive with the business of Employer or is
engaged in any other business activity; provided, however, that nothing herein
contained shall be construed as: (a) preventing Employee from investing his
personal assets in any business or businesses which do not compete directly or
indirectly with the Employer, provided such investment or investments do not
require any services on his part in the operation of the affairs of the entity
in which such investment is made and in which his participation is solely that
of an investor; (b) preventing Employee from purchasing securities in any
corporation whose securities are regularly traded, if such purchases shall not
result in his owning beneficially, at any time, more than 5% of the equity
securities of any corporation engaged in a business which is competitive,
directly or indirectly, to that of Employer; (c) preventing Employee from
(i) engaging in charitable activities, (ii) serving on corporate, advisory,
civil or charitable boards or committees in addition to those noted above, or
(iii) delivering lectures, or teaching at educational institutions, so long as
such activities, individually or in aggregate, do not adversely affect the
Employee’s performance of his duties hereunder, which determination shall be
made at the discretion of the Board;  (e) owning a membership interest in
Greenbrier Ventures LLC, a family real property venture in which Employee owns a
one-third interest; or (f) engaging in any other activities, if he receives the
prior written approval of the Board of Directors of the Company with respect to
his engaging in such activities.


 
-1-

--------------------------------------------------------------------------------

 
 
3.           RECORDS


In connection with his engagement hereunder, Employee shall accurately maintain
and preserve all notes and records generated by Employee which relate to
Employer and its business and shall make all such reports, in writing if
required, as Employer may reasonably require.


4.           TERM


Employee’s employment hereunder shall be for one fifteen-month period (the
“Initial Term”), which commenced on June 17, 2013 and shall end August 31,
2014.  Thereafter, the Company may elect to extend employment to Employee for
one or more additional twelve-month periods (each a “Subsequent Term”),
commencing September 1, 2014.  A twelve-month period shall be deemed a Contract
Year.  For all compensation and benefit purposes, other than those specifically
addressed herein, the Employee shall be deemed to have been continually employed
with the Employer from June 17, 2013.


5.           SALARY


As full compensation for the performance of his duties on behalf of Employer,
Employee shall be compensated as follows:


(a) Base Salary. Employer, during the first-year of the term hereof, shall pay
Employee a base salary (“Base Salary”) at the rate of $275,000 per annum,
payable semi-monthly.


(b) Bonus.


(i)  Revenue Bonus: In addition to the Base Salary, Employee will be eligible
for a monthly bonus of
a.           0.17% of GAAP Revenue up to $35,000,000 generated after June 1,
2013 for Fiscal Year 2014
b.           1% of GAAP Revenue of $35,000,000 to $38,500,000 generated after
June 1, 2013 for Fiscal Year 2014
c.           2% of GAAP Revenue that exceeds $38,500,000 generated after June 1,
2013 for Fiscal Year 2014


(ii) Discretionary Bonus: In addition to the Base Salary, Employee will be
eligible for a Discretionary Bonus of up to $10,000 per Fiscal Quarter at the
sole discretion of the Board of Directors based on the following criteria:
a.  
Successful execution Company’s Revenue Growth Plan

b.  
Management of product line profitability

       c. Overall Company Profitability
 
c.  Other Meritorious Adjustments. The Board of Directors may, in its sole and
absolute discretion, consider other meritorious adjustments in compensation, or
a bonus, under appropriate circumstances, including the conception of valuable
or unique inventions, processes, discoveries or improvements capable of
profitable exploitation by the Company.


 
-2-

--------------------------------------------------------------------------------

 
 
6.           EQUITY


(i) Incentive Stock Options. Employee may receive options during the Term of
this Agreement as determined by the Employer’s Board of Directors from time to
time, subject to subsection 6(ii) below.


(ii) Initial Stock Option Grant. Employee is granted an aggregate of 500,000
stock options from the Augme Technologies Inc. 2010 Incentive Stock Option Plan
by Board approval on June 17, 2013.  The options shall have an exercise price
not less than the closing price on the date of Board approval and a five year
term.  The options shall vest in accordance with the following schedule:



a.  
500,000 of the stock options shall vest ratably in equal monthly increments over
a three-year period (1/36th per month) starting on June 17, 2013, the Effective
Date of the Agreement.



   b. In the event of (A) a merger, acquisition or sale transaction by the
Company which causes a change of control of the Company (the “Control Change”),
any unvested common stock, options to purchase common stock or similar
securities held beneficially by you shall automatically become
fully vested.  For purposes of this section, Control Change shall mean the
occurrence of any of the following events: (i) a majority of the outstanding
voting stock of the Company shall have been acquired or beneficially owned by
any person or any two or more persons acting as a partnership, limited
partnership, syndicate or other group, entity or association acting in concert
for the purpose of voting, acquiring, holding, or disposing of voting stock of
the Company; or (ii) a merger or a consolidation of the Company with or into
another corporation, other than (A) a merger or consolidation with a subsidiary
of the Company, or (B) a merger or consolidation in which the holders of voting
stock of the Company immediately prior to the merger as a class hold immediately
after the merger at least a majority of all outstanding voting power of the
surviving or resulting corporation or its parent; or (iii) a statutory exchange
of shares of one or more classes or series of outstanding voting stock of the
Company for cash, securities, or other property, other than an exchange in which
the holders of voting stock of the Company immediately prior to the exchange as
a class hold immediately after the exchange at least a majority of all
outstanding voting power of the entity with which the Company stock is being
exchanged; or (iv) the sale or other disposition of all or substantially all of
the assets of the Company, in one transaction or a series of transactions, other
than a sale or disposition in which the holders of voting stock of the Company
immediately prior to the sale or disposition as a class hold immediately after
the exchange at least a majority of all outstanding voting power of the entity
to which the assets of the Company are being sold.
 
            7.           BUSINESS EXPENSES
 
            The Employer shall reimburse the Employee for all reasonable
business expenses incurred by Employee in the performance of his duties
hereunder including, but not limited to, travel on business, attending technical
and business meetings, professional activities, and customer entertainment, such
reimbursement to be made in accordance with regular Company policy and within a
reasonable period following Employee’s presentation of the details of, and proof
of, such expenses.
 
            8.           FRINGE BENEFITS; INSURANCE


(i) During the term of this Agreement, Employer shall provide to Employee, at
Employer’s sole expense, health insurance and other fringe benefits on the same
terms and conditions as it shall afford other senior management employees.


 
-3-

--------------------------------------------------------------------------------

 
 
(ii) During the term of this Agreement, Employer shall provide paid vacation to
Employee which accrues monthly from the date that this Agreement became
effective. The annual paid vacation earned for each Contract Year is four (4)
weeks per Contract Year.


(iii) During the term of this Agreement, Employer shall at all times maintain
directors and officers liability insurance with coverage and terms typical of
other companies of similar size and business operations of Employer, and shall
name Employee as an insured person under such policy.  Such policy shall include
reasonable “tail” coverage for Employee following any termination of Employee’s
employment with the Company.



9.           SUBSIDIARIES


For the purposes of this Agreement all references to business products, services
and sales of Employer shall include those of Employer’s affiliates.


10.           INVENTIONS


All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Employee during
Employee’s employment by Employer, whenever or wherever made, developed or
conceived, and whether or not during business hours, which constitute an
improvement, on those heretofore, now or at any time during Employee’s
employment, developed, manufactured or used by Employer in connection with the
manufacture, process or marketing of any product heretofore or now or hereafter
developed or distributed by Employer, or any services to be performed by
Employer or of any product which shall or could reasonably be manufactured or
developed or marketed in the reasonable expansion of Employer’s business, shall
be and continue to remain Employer’s exclusive property, without any added
compensation or any reimbursement for expenses to Employee, and upon the
conception of any and every such invention, process, discovery or improvement
and without waiting to perfect or complete it, Employee promises and agrees that
Employee will immediately disclose it to Employer and to no one else and
thenceforth will treat it as the property and secret of Employer.


Employee will also execute any instruments requested from time to time by
Employer to vest in it complete title and ownership to such invention, discovery
or improvement and will, at the request of Employer, do such acts and execute
such instruments as Employer may require, but at Employer’s expense to obtain
Letters of Patent, trademarks or copyrights in the United States and foreign
countries, for such invention, discovery or improvement and for the purpose of
vesting title thereto in Employer, all without any reimbursement for expenses
(except as provided in Section 7 or otherwise) and without any additional
compensation of any kind to Employee.


Any assignment of Inventions required by this Agreement does not apply to an
Invention for which no equipment, supplies, facility, intellectual property or
trade secret information of Employer was used and which was developed entirely
on the Employee’s own time, unless (a) the Invention relates (i) directly to the
business of Employer or (ii) to Employer’s actual or demonstrably anticipated
research or development or (b) the Invention results from any work performed by
Employee for Employer.
 
 
-4-

--------------------------------------------------------------------------------

 
 
11.           CONFIDENTIAL INFORMATION and TRADE SECRETS


(i) All Confidential Information shall be the sole property of
Employer.  Employee will not disclose to any person or entity or use or
otherwise exploit for Employee’s own benefit or for the benefit of any other
person or entity any Confidential Information which is disclosed to Employee or
which becomes known to Employee in the course of his employment with Employer
without the prior written consent of an officer of Employer except as may be
necessary and appropriate in the ordinary course of performing his duties to
Employer during the period of his employment with Employer. For purposes of this
Section 11(i), “Confidential Information” shall mean  any data or information
belonging to Employer, other than Trade Secrets, that is of value to Employer
and is not generally known to competitors of Employer or to the public, and is
maintained as confidential by Employer, including but not limited to non-public
information about Employer’s clients, executives, key contractors and other
contractors and information with respect to its products, designs, services,
strategies, pricing, processes, procedures, research, development, inventions,
improvements, purchasing, accounting, engineering and marketing (including any
discussions or negotiations with any third parties).  Notwithstanding the
foregoing, no information will be deemed to be Confidential Information unless
such information is treated by Employer as confidential and shall not include
any data or information of Employer that has been voluntarily disclosed to the
public by Employer (except where such public disclosure has been made without
the authorization of Employer), or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means.


(ii) All Trade Secrets shall be the sole property of Employer. Employee agrees
that during his employment with Employer and after its termination, Employee
will keep in confidence and trust and will not use or disclose any Trade Secret
or anything relating to any Trade Secret, or deliver any Trade Secret, to any
person or entity outside Employer without the prior written consent of the Board
of Directors.  For purposes of this Section 11(ii), “Trade Secrets” shall mean
any scientific, technical and non-technical data, information, formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plan, product plan or list of actual or potential customers or
vendors and suppliers of Employer or any portion or part thereof, whether or not
copyrightable or patentable, that is of value to Employer and is not generally
known to competitors of Employer or to the public, and whose confidentiality is
maintained, including unpatented and un-copyrighted information relating to
Employer’s products, information concerning proposed new products or services,
market feasibility studies, proposed or existing marketing techniques or plans
and customer consumption data, usage or load data, and any other information
that constitutes a trade secret, as such term as defined under Washington law,
in each case to the extent that Employer, as the context requires, derives
economic value, actual or potential, from such information not being generally
known to, and not being readily ascertainable by proper means by, other persons
or entities who can obtain economic value from its disclosure or use.


12.           NON-SOLICITATION OF EMPLOYEES


During the term of Employee’s employment and for one year thereafter, Employee
will not cause or attempt to cause any employee of Employer to cease working for
Employer.  However, this obligation shall not affect any responsibility Employee
may have as an employee of Employer with respect to the bona fide hiring and
firing of Employer’s personnel.


 
13.
NON-SOLICITATION OF CUSTOMERS



Employee will not, during the period of his employment and for a period ending
one year after the termination of his employment for any reason, directly or
indirectly, solicit the business of any customer for the purpose of, or with the
intention of, selling or providing to such customer any product or service in
competition with any product or service sold or provided by Employer during the
12 months immediately preceding the termination of Employee’s employment with
Employer.
 
 
-5-

--------------------------------------------------------------------------------

 
 
14.           NON-COMPETITION


Employee agrees that during his employment with Employer, Employee will not
engage in any employment, business, or activity that is in any way competitive
with the business of Employer, and Employee will not assist any other person or
organization in competing with Employer or in preparing to engage in competition
with the business of Employer. The provisions of this paragraph shall apply both
during normal working hours and at all other times including, without
limitation, nights, weekends and vacation time, while Employee is employed with
Employer.


15.           TERMINATION


Employee’s employment with Employer may be terminated as follows:
 
(a) Termination Without Just Cause.
 
(i) Employer, in its sole discretion, may terminate Employee’s employment
hereunder for any reason without Just Cause (as defined below), at any time, by
giving written notice to Employee of such intent at least 30 days in advance of
the effective date of termination; provided, during that 30 day notice period,
Employer, in its sole discretion, may modify, reduce or eliminate Employee’s
duties hereunder.
 
(ii) If Employer terminates Employee’s employment hereunder without Just Cause
Employer shall continue to pay to Employee his then-current base salary, in
accordance with customary payroll practices, plus accrued but unpaid vacation
time, accrued but unpaid benefits (as described in Section 8(i) above) and
reimbursement of all unpaid business expenses (in each case, as of the date of
termination) (collectively the “Continued Benefits”) for a period of the greater
of (a) six months; or (b) the remainder of the Initial Term ,whichever the case
may be (the “Continuation Period”).  Employee shall be entitled to continued
participation in all medical and disability plans, to the extent such plans are
provided by Employer, on the same terms and conditions as if his employment had
not terminated until the expiration of the Continuation Period.
 
(b) Termination With Just Cause.
 
(i) Employer may immediately terminate Employee’s employment hereunder for Just
Cause (as defined below) at any time upon delivery of written notice to
Employee.
 
(ii) For purposes of this Agreement, the phrase “Just Cause” means: (A)
Employee’s material fraud, gross malfeasance, gross negligence, or willful
misconduct done in bad faith, with respect to Employer’s business affairs; (B)
Employee’s refusal or repeated failure to follow Employer’s established
reasonable and lawful policies; (C) Employee’s material breach of this
Agreement; or (D) Employee’s conviction of a felony or crime involving moral
turpitude.  A termination of Employee for Just Cause based on clause (A), (B) or
(C) of the preceding sentence will take effect 30 days after Employer gives
written notice of its intent to terminate Employee’s employment and Employer’s
description of the alleged cause, unless Employee, in the good-faith opinion of
Employer, during such 30-day period, remedies the events or circumstances
constituting Just Cause.
 
(iii) If Employee’s employment hereunder is terminated by Employer for Just
Cause: (a) Employer will be required to pay to Employee only that portion of his
Base Salary, accrued but unused vacation pay, and to the extent required under
the terms of any benefit plan or this Agreement, the vested portion of any
benefit under such plan, all as earned through the date of termination; and (b)
Employee shall have the right to exercise any stock option rights and stock
purchase rights granted to him that have vested and are outstanding at the date
of termination and shall forfeit any such unvested stock option and stock
purchase rights.

 
-6-

--------------------------------------------------------------------------------

 
 
(c) For Good Reason.
 
(i) Employee may terminate employment hereunder For Good Reason (as defined
below), at any time, by giving written notice to Employer of such intent at
least 30 days in advance of the effective date of termination.
 
(ii) For purposes of this Agreement, the phrase “For Good Reason” means (A) any
material reduction in Employee’s duties, responsibility, position or
compensation, without the consent of Employee; (B) relocation of the Employee’s
position from the Kirkland metropolitan area; (C) Employer’s material breach of
this Agreement; or (D) Employer’s refusal or failure to establish and follow
lawful policies and practices that are material to Employee’s position or job
responsibilities.
 
(iii) If Employee terminates employment hereunder For Good Reason, Employer
shall continue to pay to Employee the Continued Benefits for the Continuation
Period.  Employee shall be entitled to continued participation in all medical
and disability plans, to the extent such plans are provided by Employer, at the
same benefit level at which he was participating on the date of termination of
the Employee’s employment until the expiration of the Continuation Period.
 
(d) Change of Control
 
(i) If Employer terminates Employee’s, employment hereunder following Change of
Control, Employer shall continue to pay to Employee the Continued Benefits for
the Continuation Period, which shall be increased to twelve months in such
event.
 
(e) Without Good Reason.
 
(i) Employee may terminate employment hereunder without Good Reason, at any
time, by giving written notice to Employer of such intent at least 30 days in
advance of the effective date of termination.
 
(ii) If Employee terminates employment hereunder without Good Reason: (a)
Employer will be required to pay to Employee only that portion of his Base
Salary, accrued but unused vacation pay, and to the extent required under the
terms of any benefit plan or this Agreement, the vested portion of any benefit
under such plan, all as earned through the date of termination; and (b) Employee
shall retain the right to exercise any vested stock option rights and stock
purchase rights granted to him and that are vested and outstanding at the
effective date of the termination of employment and shall forfeit any such
unvested stock option and stock purchase rights.
 
(f) Disability and Death.
 
Employee’s employment hereunder will be terminated immediately upon his
Disability (as defined below) or his death.  If Employee’s employment is
terminated due to such Disability or death, Employer will be required to pay to
Employee or Employee’s estate, as the case may be, unrelated to any amounts that
Employee may receive pursuant to Employer’s short-term and long-term disability
plans or life insurance plans (as applicable), only his base salary and accrued
but unpaid vacation pay, earned through the date of termination, and to the
extent required under the terms of any benefit plan or this Agreement, the
vested portion of any benefit under such plan.  Employee or Employee’s estate,
as the case may be, will not by operation of this provision forfeit any rights
in which Employee is vested at the time of Employee’s disability or death,
including, without limitation, the right to exercise any vested stock option
rights and stock purchase rights granted to him and outstanding at the effective
date of the termination of this Agreement.


 
-7-

--------------------------------------------------------------------------------

 


The term “Disability” means Employee’s inability, due to physical or mental ill
health, to perform the essential functions of his job, with or without a
reasonable accommodation, for a period in excess of 120 consecutive days or in
excess of 180 days in any consecutive 12 month period. In the event of any
dispute under this paragraph, Employee shall submit to a physical and/or
psychological examination by a licensed physician mutually satisfactory to
Employer and Employee, the cost of such examination to be paid by Employer, and
the determination of such physician shall be determinative.


16.           INJUNCTION


(i) Should Employee at any time reveal any Confidential Information or Trade
Secret of Employer, or during any restricted period engage in any business in
competition with that of Employer, or perform, or threaten to perform, any
services for anyone engaged in such competitive business, or in any way violate
any of the provisions of this Agreement, Employer shall be entitled to an
injunction restraining Employee from doing, or continuing to do, or performing
any such acts; and Employee hereby consents to the issuance of such an
injunction without any requirement that Employer post a bond.


(ii) In the event that a proceeding is brought in equity to enforce the
provisions of this Paragraph, Employee shall not argue as a defense that there
is an adequate remedy at law, nor shall Employer be prevented from seeking any
other remedies which may be available.


17.           ARBITRATION


(i) In the event that there shall be a dispute (a “Dispute”) among the parties
arising out of or relating to this Agreement, or the breach thereof, the parties
agree that such dispute shall be resolved by final and binding arbitration
before a single arbitrator in the metropolitan area in which the Employee was
primarily performing services at the time the Dispute arose, administered by the
American Arbitration Association (the “AAA”), in accordance with AAA’s
Employment ADR Rules.  The arbitrator’s decision shall be final and binding upon
the parties, and may be entered and enforced in any court of competent
jurisdiction by either of the parties.  The arbitrator shall have the power to
grant temporary, preliminary and permanent relief, including without limitation,
injunctive relief and specific performance.


(ii) The Company will pay the direct costs and expenses of the arbitration,
including arbitration and arbitrator fees.  Except as otherwise provided by
statute, Employee and the Company are responsible for their respective
attorneys’ fees incurred in connection with enforcing this Agreement.  Employee
and the Company agree that, to the extent permitted by law, the arbitrator may,
in his or her discretion, award reasonable attorneys’ fees to the prevailing
party.


18.           SECTION 409A COMPLIANCE


(i) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code (the "Code") and regulations promulgated thereunder
(“Section 409A”).  To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that no payments due under this Agreement shall be subject to
an "additional tax" as defined in Section 409A(a)(1)(B) of the Code.  For
purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment.  In no event may Employee, directly or
indirectly, designate the calendar year of payment.  Notwithstanding anything
contained herein to the contrary, Employee shall not be considered to have
terminated employment with Employer for purposes of Section 15 hereof unless he
would be considered to have incurred a “termination of employment” from Employer
within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).


 
-8-

--------------------------------------------------------------------------------

 
 
(ii) Notwithstanding the foregoing, if necessary to comply with the restriction
in Section 409A(a)(2)(B) of the Code concerning payments to “specified
employees,” any payment on account of Employee’s separation from service that
would otherwise be due hereunder within six months after such separation shall
nonetheless be delayed until the first business day of the seventh month
following Employee’s date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the date of termination.  For purposes of Section 15
hereof, Employee shall be a “specified employee” for the 12-month period
beginning on the first day of the fourth month following each “Identification
Date” if he is a “key employee” (as defined in Section 416(i) of the Code
without regard to Section 416(i)(5) thereof) of Employer at any time during the
12-month period ending on the “Identification Date.”  For purposes of the
foregoing, the Identification Date shall be December 31.”


(iii) All reimbursements provided under this Agreement shall be made or provided
in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


19.           MISCELLANEOUS


If any provision of this Agreement shall be declared, by a court of competent
jurisdiction, to be invalid, illegal or incapable of being enforced in whole or
in part, the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any covenant or provision so expressed herein.


The parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement which are not set forth herein.
The provisions of this Agreement may not be amended, supplemented, waived, or
changed orally, but only in writing and signed by the party against whom
enforcement of any such amendment, supplement, waiver, or modification is sought
and making specific reference to this Agreement.


The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Employer, its successors and assigns, and upon the
Employee and his legal representatives, heirs and legatees. This Agreement
constitutes a personal service agreement, and the performance of the Employee’s
obligations hereunder may not be transferred or assigned by the Employee.


The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement, on the part of either party, shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.


This Agreement shall be construed and governed by the laws of the State of
Washington.

 
[The remainder of this page has been intentionally left blank.]
 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this employment agreement is executed as of the 19th day of
June 2013.


On Behalf of Employer:


AUGME TECHNOLOGIES, INC.
and its wholly-owned subsidiaries





By: /s/ Ivan
Braiker                                                                       
        Ivan Braiker, CEO





    By: /s/ Douglas
Stovall                                                                
       Douglas Stovall, Employee